DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 


Response to Arguments

Applicants’ arguments filed January 27, 2021 have been fully considered but they are not persuasive.  In their  proper reply, Applicants’ have not amended the disclosure, instead, claims 4, 6-15, 17-19 and 21 remain as previously presented. However, Applicants’ supporting comments are unpersuasive and, thus, the rejections in the Office action of November 9, 2020 are maintained.

Applicants’ seek to disqualify Patti as a secondary reference because it is alleged that because of Patti’s protruding contacts, it would not be possible for the metal contacts and the non-metal material surrounding the contacts to bond simultaneously in Barth. This reasoning is apparently based on a presumption that a bonding operation of Barth in view of Patti will first connect the metal contacts prior to the non-metal material bonding. Applicants’ appear to support this assertion with the statement “however, as illustrated in FIG. 6 of Patti, bonding pads 71-73 protrude above the surface of wafer 130. Similarly, bonding pads 81-83 protrude above the surface of wafer 120” (REMARKS, page 9).  The Office respectfully disagree with this assertion and maintain the rejections of the prior Office action for the following reasons:

First, Applicants’ rebuttal is not persuasive because the Applicants’ appear to have only attacked Patti, even though the rejection was based on the combination of Barth in view of Patti. “One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.” In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) and   "[T]he test for obviousness is what the combined teachings of the references would have suggested to [a PHOSITA]." In re Mouttet, 686 F.3d 1322, 1333, 103 USPQ2d 1219, 1226 (Fed. Cir. 2012); MPEP 2145 (I.)(IV.)

Second, Patti was cited to continue the dielectric material of Barth beyond the edge of the metal portion in order to provide the metal contact surrounded by the dielectric material because Barth shows the metal layers 160/260 at the very edge of the device and Patti demonstrates that it was known for the dielectric material to extend past and surround edge metal contacts.   Again, Applicants’ comments/arguments fail to properly rebut the teachings of Barth in view Patti regarding the dielectric material surrounding the edge contact layers and comments/arguments are not evidence MPEP 2145(I).      

In the alternative, if the metal protruding portion were valid claim limitations, all said claims would be unpatentable over the combination of Barth in view of Patti due to obviousness. For example:  

Patti teaches a slight pad elevation over the adjacent dielectric material in order to ensure wafer-to-wafer bonding with minimize wafer deformation:

“The preferred metal for the filling operation is copper. In embodiments utilizing copper, a copper seed layer is deposited in the trench and vias prior to the deposition of the copper. The seed layer can be deposited utilizing CVD or a sputtering process. The seed layer maintains the proper conduction during the subsequent electro-plating process utilized to deposit the metallic copper. After the seed layer is deposited, the trench is filled with copper using electrochemical plating. The excess copper is removed by chemical mechanical polishing (CMP), leaving a copper pad that is flush with the surrounding dielectric as shown in FIG. 11. In the preferred embodiment of the present invention, the final copper pads 232A and 232B are elevated relative to the surrounding dielectric layer 233 by 0.01-0.5 microns as shown in FIG. 12, which is a cross-sectional view of a portion of a completed component layer element 235. This slightly elevated pad provides improved bonding when the component layer element is bonded as described below. The elevation of the pad can be accomplished by lowering the surrounding dielectric layer or by increasing the height of the copper. The dielectric layer can be lowered by selective etching using a fluorine containing etch process. The copper height can be increased by electroless deposition of additional copper, which will occur only on the exposed copper surface” (FIGS. 11-12, [0059]).


    PNG
    media_image1.png
    330
    442
    media_image1.png
    Greyscale



 Likewise, the primary reference, Barth, utilizes a similar contact pad elevation design scheme in the formation of the contact pads and dielectric materials: 

“The remaining portion(s) of the first metal constitute(s) the at least one first metal pad 160. Preferably, an exposed surface of the at least one first metal pad 160 is coplanar with, or is raised by no more than 1 nm relative to, the exposed surface of the first diffusion resistant dielectric material layer 140 after planarization of the first metal. Preferably, the at least one first metal pad 160 comprises elemental Cu. Preferably, the top surface(s) of the at least one first metal pad 160 protrude(s) over the surface of the first diffusion resistant dielectric material layer 140 by dimension between 0 nm and 1 nm. During a subsequent bonding process, the metal in the at least one first metal pad 160 and the metal in the at least one second metal pad 260 deform such that the presence of the at least one first metal pad 160 does not interfere with the bonding process of the at least one first bondable dielectric material portion 150 with the at least one second bondable dielectric material portion 250” ([0042])


Consequently, the Office respectfully disagree with the Applicants’ conclusion that “…one having ordinary skill in the art would realize that the structure of Patti would necessarily destroy the planarization of Barth. Indeed, Applicant respectfully emphasizes that the bonding of Patti is being performed without any planarization, while the bonding of Barth requires planarization” (REMARKS, page 9).  Contrary to the Applicants’ assertion, Patti uses a combination of etching and planarization to achieve the desired contact pad elevation.  Further, Barth and Patti apply the technique of slightly fabricating the contact pads MPEP 2145 (III).


Applicants’ remaining arguments were duly considered.

The previous Office Action is therefore maintained.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 4, 8, 10, 17, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Publication 2011/0101537 A1 (“Barth”) in view of US Patent Publication 2008/0006938 A1 (“Patti”).

Re Claim 4:  Barth discloses a process for forming a permanent, electrically conductive connection between metallic contact surfaces of a first substrate 100 and metallic contact surfaces of a second substrate 200 (FIG. 5), the process comprising: 
conditioning (e.g., =”planarizing”)  the respective metallic contact surfaces 160/260 of the first 100 and second 200 substrates (FIG. 4, page 4); 

    PNG
    media_image2.png
    423
    620
    media_image2.png
    Greyscale


orienting (=“…the second substrate 200 is flipped upside down…” page 4, [0046])  the metallic contact surfaces 160 and non-metallic regions 140/150 of the first substrate 100 with the metallic contact surfaces 260 and non-metallic regions 240/250 of the second substrate 200, and 
bonding (=”…the second substrate 200 is…brought into physical contact with the first substrate 100”, page 4, [0046])  the metallic contact surfaces 150 and the non-metallic regions 140/150 of the first substrate 100 with the metallic contact surfaces 260 and the non-metallic regions 240/250 of the second substrate 200, the bonding  comprising forming the permanent, electrically conductive connection between the metallic contact surfaces of the first substrate 100 and the metallic contact surfaces of the second substrate 200, the forming comprising initiating substitution diffusion between metal ions and/or metal atoms of the respective metallic contact surfaces of the first 100 and second 200 substrates, 
wherein, during the conditioning, the orienting, and the forming, a process temperature is equal to or less than 300 0C [0047], and wherein, before the bonding of the metallic contact surfaces 160 and the surrounding non-metallic regions 140/150 of the first substrate 100 with the metallic contact surfaces 260 240/250 of the second substrate 200, the metallic contact surfaces 160 of the first substrate 100 contact the metallic contact surfaces 260 of the second substrate 200 at the same time (=”If the at least one first metal pad 160 and the at least one second metal pad 260 are present, each pair of vertically adjoining first and second metal pads (160, 260) can be bonded simultaneously with the formation of the at least one bonded dielectric material portion 300 through bonding of the vertically adjoining pairs of the first and second bondable dielectric material portions (150, 160)”, [0048])   as the non-metallic regions 140/150 of the first substrate 100 contact the non-metallic regions 240/250 of the second substrate 200 to initiate the substitution diffusion (FIG. 5).


    PNG
    media_image3.png
    386
    550
    media_image3.png
    Greyscale

Although Barth discloses bounded dielectric material portions around a TSV structure, Barth fails to expressly disclose:
“the non-metallic regions of the first substrate surrounding the metallic contacts surfaces of the first substrate”, 
“the non-metallic regions of the second substrate surrounding the metallic contacts surfaces of the second substrate”, and
Wherein the bonding is “such that bonded non-metallic regions surround the bonded metallic contact surfaces”

 120 surrounding the metallic contacts surfaces 81/82/83 of the first substrate 120”, 
“the non-metallic regions of the second substrate 130 surrounding the metallic contacts surfaces 71/72/73 of the second substrate 130”, and
wherein the bonding is “such that bonded non-metallic regions surround the bonded metallic contact surfaces” (FIGS. 5-6)


    PNG
    media_image4.png
    357
    529
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    358
    537
    media_image5.png
    Greyscale


Since Barth suggests the concept of “surrounding” by having “…patterns of the metal pads and bondable dielectric material portions in the first and second substrates can have a mirror symmetry. The first and second substrates are brought into physical contact and bonded employing contacts between metal pads and contacts between the bondable dielectric material portions” (abstract), it would have been within the scope of one of ordinary skill in the art at the time the invention was made to combine the bonding arrangements  of Barth and Patti in order to create an embodiment that includes the non-metallic regions of the first substrate surrounding the metallic contacts surfaces of the first substrate”, “the non-metallic regions of the second substrate surrounding the metallic contacts surfaces of the second substrate”, and [w]herein the bonding is “such that bonded non-metallic regions surround the bonded metallic contact surfaces in Barth in a manner as seen in Patti,  because it would have obvious to laterally extend the dielectric material  into beyond an edge of the metal contacts in order to increase the number of bonding pads and maintain a uniform arrangement [0041].   



Re Claim 8:  Barth in view of Patti disclose claim 4 in the manner as described above.

Barth further discloses the claimed limitation wherein the non-metallic regions 140/150; 240/250 (FIG. 5) comprise silicon dioxide [0035] [0037] or an organic insulator.  

Re Claim 10:  Barth in view of Patti disclose claim 4 in the manner as described above.

Barth further discloses the claimed limitation wherein the conditioning (=”planarization”, [0041], [0044]) comprises optimizing a surface roughness of at least one of the respective metallic contact surfaces 160/260 of the first 100 and second 200 substrates.  

Re Claim 17:  Barth discloses a process for forming a permanent, electrically conductive diffusion bond connection between metallic contact surfaces 160 of a first substrate 100 and metallic contact surfaces 260 of a second substrate 200, the process comprising: 
conditioning (e.g., =”planarizing”) the respective metallic contact surfaces 160/260 of the first 100 and second 200 substrates for diffusion therebetween (FIG. 5); 
orienting (=“…the second substrate 200 is flipped upside down…” page 4, [0046])  the metallic contact surfaces 160 and non-metallic regions 140/150 of the first substrate 100 with the metallic contact surfaces 260 and non-metallic regions 240/250 of the second substrate 200, and
bonding (=”…the second substrate 200 is…brought into physical contact with the first substrate 100”, page 4, [0046])   the metallic contact surfaces 160 and the non-metallic regions 140/150 of the first substrate 100 with the metallic contact surfaces 260 and the non-metallic regions 240/250 of the second substrate 200 the bonding comprising forming the permanent, electrically conductive diffusion bond, the forming comprising initiating diffusion between the respective metallic contact surfaces 160/260 of the first 100 and second 200 substrates, 
wherein, before the bonding of the metallic contact surfaces 160 and the non-metallic regions 140/150 of the first substrate 100 with the metallic contact surfaces 260 and the non-metallic regions 240/250 of the second substrate 200, the metallic contact surfaces 160 of the first substrate 100 contact 260 of the second substrate 200 at the same time (=”If the at least one first metal pad 160 and the at least one second metal pad 260 are present, each pair of vertically adjoining first and second metal pads (160, 260) can be bonded simultaneously with the formation of the at least one bonded dielectric material portion 300 through bonding of the vertically adjoining pairs of the first and second bondable dielectric material portions (150, 160)”, [0048])   as the non-metallic regions 140/150 of the first substrate 100 contact the non-metallic regions 240/250 of the second substrate 200 to initiate the diffusion (see FIG. 5).  

Although Barth discloses bounded dielectric material portions around a TSV structure, Barth fails to expressly disclose:
“the non-metallic regions of the first substrate surrounding the metallic contacts surfaces of the first substrate”, 
“the non-metallic regions of the second substrate surrounding the metallic contacts surfaces of the second substrate”, and
Wherein the bonding is “such that bonded non-metallic regions surround the bonded metallic contact surfaces”

Patti discloses the claimed limitation wherein “the non-metallic regions of the first substrate 120 surrounding the metallic contacts surfaces 81/82/83 of the first substrate 120”, 
“the non-metallic regions of the second substrate 130 surrounding the metallic contacts surfaces 71/72/73 of the second substrate 130”, and
wherein the bonding is “such that bonded non-metallic regions surround the bonded metallic contact surfaces” (FIGS. 5-6)


    PNG
    media_image4.png
    357
    529
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    358
    537
    media_image5.png
    Greyscale


Since Barth suggests the concept of “surrounding” by having “…patterns of the metal pads and bondable dielectric material portions in the first and second substrates can have a mirror symmetry. The first and second substrates are brought into physical contact and bonded employing contacts between (abstract), it would have been within the scope of one of ordinary skill in the art at the time the invention was made to combine the bonding arrangements  of Barth and Patti in order to create an embodiment that includes the non-metallic regions of the first substrate surrounding the metallic contacts surfaces of the first substrate”, “the non-metallic regions of the second substrate surrounding the metallic contacts surfaces of the second substrate”, and [w]herein the bonding is “such that bonded non-metallic regions surround the bonded metallic contact surfaces in Barth in a manner as seen in Patti,  because it would have obvious to laterally extend the dielectric material  into beyond an edge of the metal contacts in order to increase the number of bonding pads and maintain a uniform arrangement [0041]. 

Re Claim 21:  Barth discloses a process for producing a permanent, electrically conductive connection between a first surface comprising flat (=”planarized”) metallic surfaces 160 and non-metallic regions 140/150 of a first substrate 100 and a second surface comprising flat (=”planarized”) metallic surfaces 260 and non-metallic regions 240/250 of a second substrate 200, the process comprising the following steps: 
conditioning the first 160 and/or second 260 surfaces in such a way that, when the first 160 and second 260 surfaces are connected, a permanent, electrically conductive connection is produced at least primarily by substitution diffusion (e.g., metal-to-metal bonding) between metal ions and/or metal atoms of the respective flat metallic surfaces of the first 160 and second 260 surfaces, and 
orienting (=“…the second substrate 200 is flipped upside down…” page 4, [0046]) the first 160 and second 260 surfaces, and 
bonding (=”…the second substrate 200 is…brought into physical contact with the first substrate 100”, page 4, [0046])  the first 160 and second 260 surfaces, such that the bonded  non-metallic regions 140/150/240/250 the bonded flat metallic surfaces 160/260, 
wherein, during the conditioning, orienting, and bonding steps, a process temperature of at most 300 0C is not exceeded [0047], and 
wherein, before the bonding (=”…the second substrate 200 is…brought into physical contact with the first substrate 100”, page 4, [0046])  of the first and second surfaces, the flat (=”planarized”) metallic surfaces 160 of the first substrate 100 contact the flat (=”planarized”) metallic surfaces 260 of the second substrate 200 at the same time (=”If the at least one first metal pad 160 and the at least one second metal pad 260 are present, each pair of vertically adjoining first and second metal pads (160, 260) can be bonded simultaneously with the formation of the at least one bonded dielectric material portion 300 through bonding of the vertically adjoining pairs of the first and second bondable dielectric material portions (150, 160)”, [0048])   as the non-metallic regions 140/150 of the first substrate 100 contact the non-metallic regions 240/250 of the second substrate 200 (see FIG. 5).

Although Barth discloses bounded dielectric material portions around a TSV structure, Barth fails to expressly disclose:
“the non-metallic regions of the first substrate surrounding the metallic contacts surfaces of the first substrate”, 
“the non-metallic regions of the second substrate surrounding the metallic contacts surfaces of the second substrate”, and
Wherein the bonding is “such that bonded non-metallic regions surround the bonded metallic contact surfaces”

Patti discloses the claimed limitation wherein “the non-metallic regions of the first substrate 120 surrounding the metallic contacts surfaces 81/82/83 of the first substrate 120”, 
“the non-metallic regions of the second substrate 130 surrounding the metallic contacts surfaces 71/72/73 of the second substrate 130”, and
wherein the bonding is “such that bonded non-metallic regions surround the bonded metallic contact surfaces” (FIGS. 5-6)


    PNG
    media_image4.png
    357
    529
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    358
    537
    media_image5.png
    Greyscale


Since Barth suggests the concept of “surrounding” by having “…patterns of the metal pads and bondable dielectric material portions in the first and second substrates can have a mirror symmetry. The first and second substrates are brought into physical contact and bonded employing contacts between (abstract), it would have been within the scope of one of ordinary skill in the art at the time the invention was made to combine the bonding arrangements  of Barth and Patti in order to create an embodiment that includes the non-metallic regions of the first substrate surrounding the metallic contacts surfaces of the first substrate”, “the non-metallic regions of the second substrate surrounding the metallic contacts surfaces of the second substrate”, and [w]herein the bonding is “such that bonded non-metallic regions surround the bonded metallic contact surfaces in Barth in a manner as seen in Patti,  because it would have obvious to laterally extend the dielectric material  into beyond an edge of the metal contacts in order to increase the number of bonding pads and maintain a uniform arrangement [0041].   

Claims 6 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barth in view of  Patti in view of US Patent 6335535 (“Miyake”).

Re Claim 6: Barth in view of Patti disclose claim 4 in the manner as discussed above.

Barth is silent regarding the claimed limitation wherein the conditioning comprises implanting hydrogen in the respective metallic contact surfaces of the first and second substrates.

	Miyake teaches wherein “[t]he present invention relates to a method for implanting hydrogen ions to a predetermined depth of the overall body of a semiconducting substrate, such as silicon (Si), an insulating substrate made of SiC, glass, or plastic, or a metal substrate” (col 1, lines 8-12).

It would have been within the scope of one of ordinary skill in the art at the time the invention was made to combine the teachings of Barth and Miyake to create an embodiment wherein the conditioning comprises implanting hydrogen in the respective metallic contact surfaces of the first and second substrates in Barth to be performed according to the teachings of Miyake because one of ordinary skill in the art at the time the invention was made would have been motivated to look to alternative suitable methods of implementing an embodiment wherein the conditioning comprises implanting hydrogen in the respective metallic contact surfaces of the first and second substrates in Barth and art recognized (e.g., improving metal-to-metal contact) has been recognized to be motivation to combine MPEP § 2144.07.   In this instance, the motivation to combine further includes the rationale of improvement wherein one of ordinary skill in the art would modify Barth based on the invention of Miyake in order to further improve metal-to-metal contact MPEP § 2141 (I.).  

Applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious.  The claimed material is considered to be a "preferred" or "optimum" material out of a plurality of well-known materials that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference, using routine experimentation and optimization of the invention.  In re Leshin, 125 USPQ 416 (CCPA 1960).

Re Claim 18: Barth in view of Patti disclose claim 17 in the manner as discussed above. 

Barth is silent regarding the claimed limitation wherein the conditioning comprises implanting hydrogen in the respective metallic contact surfaces of the first and second substrates.

	Miyake teaches wherein “[t]he present invention relates to a method for implanting hydrogen ions to a predetermined depth of the overall body of a semiconducting substrate, such as silicon (Si), an insulating substrate made of SiC, glass, or plastic, or a metal substrate” (col 1, lines 8-12).

It would have been within the scope of one of ordinary skill in the art at the time the invention was made to combine the teachings of Barth and Miyake to create an embodiment wherein the conditioning comprises implanting hydrogen in the respective metallic contact surfaces of the first and second substrates in Barth to be performed according to the teachings of Miyake because one of ordinary skill in the art at the time the invention was made would have been motivated to look to alternative suitable methods of implementing an embodiment wherein the conditioning comprises implanting hydrogen in the respective metallic contact surfaces of the first and second substrates in Barth and art recognized (e.g., improving metal-to-metal contact) has been recognized to be motivation to combine MPEP § 2144.07.   In this instance, the motivation to combine further includes the rationale of improvement wherein one of ordinary skill in the art would modify Barth based on the invention of Miyake in order to improve metal-to-metal contact MPEP § 2141 (I.).  

Applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious.  The claimed material is considered to be a "preferred" or "optimum" material out of a plurality of well-known materials that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference, using routine experimentation and optimization of the invention.  In re Leshin, 125 USPQ 416 (CCPA 1960).

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barth in view of  Patti in view of US Patent Publication 2004/0245648 A1 (“Nagasawa”).

Re Claim 7:  Barth in view of Patti disclose claim 4 in the manner as discussed above.

Barth is silent regarding the limitation wherein the conditioning comprises producing surface defects in metallic layers of the first and second substrates near the respective metallic contact surfaces, the producing comprising implanting gas ions in the near surface layers and/or applying metallic nanoparticles to the near surface layers. 

Nagasawa teaches that “[i]n advantage of the bonding, the bonding surface of the part to be bonded may be subjected to a surface treatment so as to properly adjust the roughness, activity, cleanness, etc. of the surface, thereby improving the reliability of bonding.  Usable surface treatments may include at least one of cleaning, pure water cleaning, chemical etching, corona discharge treatment, (page 6, [0071]).

	Nagasawa further teaches wherein an "...electrode bonding method comprising: allowing a bonding material to be present between and in contact with electrodes of a substrate and electrodes of another substrate, said bonding material containing as a main bonding material composite metallic nanoparticles…” (Claim 19, page 19).


    PNG
    media_image6.png
    317
    550
    media_image6.png
    Greyscale



It would have been within the scope of one of ordinary skill in the art at the time the invention was made to combine the teachings of Barth and Nagasawa to create an embodiment wherein the conditioning comprises producing surface defects in metallic layers of the first and second substrates near the respective metallic contact surfaces, the producing comprising implanting gas ions in the near surface layers and/or applying metallic nanoparticles to the near surface layers in Barth to be performed according to the teachings of Nagasawa because one of ordinary skill in the art at the time the invention was made would have been motivated to look to alternative suitable methods of implementing an (e.g., metal-to-metal contact) has been recognized to be motivation to combine MPEP § 2144.07.  In this instance, the motivation to combine further includes the rationale of improvement wherein one of ordinary skill in the art would modify Barth based on the invention of Nagasawa in order to replace high-temperature soldering MPEP § 2141 (I.).

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barth in view of   Patti in view of Nagasawa as applied to claim 7 above and further in view of Miyake.

Re Claim 9:  Barth in view of Patti in view of Nagasawa disclose claim 7 in the manner as described above.

   	Barth is silent regarding the limitation wherein the gas ions are hydrogen ions. 

Miyake teaches wherein “[t]he present invention relates to a method for implanting hydrogen ions to a predetermined depth of the overall body of a semiconducting substrate, such as silicon (Si), an insulating substrate made of SiC, glass, or plastic, or a metal substrate” (col 1, lines 8-12).

It would have been within the scope of one of ordinary skill in the art at the time the invention was made to combine the teachings of Barth and Miyake to create an embodiment wherein the gas ions are hydrogen ions in Barth to be performed according to the teachings of Miyake because one of ordinary skill in the art at the time the invention was made would have been motivated to look to alternative suitable methods of implementing an embodiment wherein the gas ions are hydrogen ions in Barth and art recognized suitability for an intended purpose (e.g., improving metal-to-metal contact) has been recognized to be motivation to combine MPEP § 2144.07.   In this instance, the motivation to combine MPEP § 2141 (I.).

Applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious.  The claimed material is considered to be a "preferred" or "optimum" material out of a plurality of well-known materials that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference, using routine experimentation and optimization of the invention.  In re Leshin, 125 USPQ 416 (CCPA 1960).

Claims 11-13 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barth in view of Patti in view of Suga, “Cu-Cu Room Temperature Bonding-Current Status of Surface Activated Bonding (SAB)-“, ECS Transactions, 3(6) 155-163 (2006) (“Suga”).

Re Claim 11:  Barth discloses a process for forming a permanent, electrically conductive connection between metallic contact surfaces 160 of a first substrate 100 and metallic contact surfaces 260 of a second substrate 200, the process comprising: 
conditioning the respective metallic contact surfaces 160/260 of the first 100 and second 200 substrates, 
orienting (=“…the second substrate 200 is flipped upside down…” page 4, [0046]) the metallic contact surfaces 160 and non-metallic regions 140/150 of the first substrate 100 with the metallic contact surfaces 260 and non-metallic regions  240/250 of the second substrate 200, and 
bonding (=”…the second substrate 200 is…brought into physical contact with the first substrate 100”, page 4, [0046]) the metallic contact surfaces 160 and the surrounding non-metallic regions 140/150 of the first substrate 100 with the metallic contact surfaces 260 and the surrounding non-metallic regions 240/250 of the second substrate 200 such that the bonded  non-metallic regions 140/150/240/250 surround the bonded  metallic contact surfaces 160/260, the bonding comprising 160/260 of the first 100 and second 200 substrates, the forming comprising initiating  the substitution diffusion (“bonding”) between metallic ions and/or metal atoms of the respective metallic contact surfaces 160/260 of the first 100 and second 200 substrates, 
wherein, before the bonding (=”…the second substrate 200 is…brought into physical contact with the first substrate 100”, page 4, [0046])  of the metallic contact surfaces 160 and the surrounding non-metallic regions 140/150 of the first substrate 100 with the metallic contact surfaces 260 and the surrounding non-metallic regions 240/250 of the second substrate 200, the metallic contact surfaces 160 of the first substrate 100 contact the metallic contact surfaces 260 of the second substrate 200 at the same time (=”If the at least one first metal pad 160 and the at least one second metal pad 260 are present, each pair of vertically adjoining first and second metal pads (160, 260) can be bonded simultaneously with the formation of the at least one bonded dielectric material portion 300 through bonding of the vertically adjoining pairs of the first and second bondable dielectric material portions (150, 160)”, [0048]) as the surrounding non-metallic regions 140/150 of the first substrate 100 contact the surrounding non-metallic regions 240/250 of the second substrate 200 to initiate the substitution diffusion (=”bonding”).  

Although Barth discloses bounded dielectric material portions around a TSV structure, Barth is silent regarding the claimed limitation of bounded non-metal portions surrounding metal-to-metal contact bounded interfaces. 

Patti illustrates the concept of “surrounding” wherein “the non-metallic regions of the first substrate 120 surrounding the metallic contacts surfaces 81/82/83 of the first substrate 120”, 
“the non-metallic regions of the second substrate 130 surrounding the metallic contacts surfaces 71/72/73 of the second substrate 130”, and
wherein the bonding is “such that bonded non-metallic regions surround the bonded metallic contact surfaces” (FIGS. 5-6)


    PNG
    media_image4.png
    357
    529
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    358
    537
    media_image5.png
    Greyscale


Since Barth suggests the concept of “surrounding” by having “…patterns of the metal pads and bondable dielectric material portions in the first and second substrates can have a mirror symmetry. The first and second substrates are brought into physical contact and bonded employing contacts between (abstract), it would have been within the scope of one of ordinary skill in the art at the time the invention was made to combine the bonding arrangements  of Barth and Patti in order to create an embodiment that includes wherein of bounded non-metal portions surrounding metal-to-metal contact bounded interfaces in Barth in a manner as illustrated in Patti,  because it would have obvious to laterally extend the dielectric material  into beyond an edge of the metal contacts in order to increase the number of bonding pads and maintain a uniform arrangement [0041].   

Barth is silent regarding the claimed limitation wherein the conditioning comprising producing surface defects in respective layers near the first and second metal surfaces to promote substitution diffusion between the metal surfaces.

Suga teaches surface activated bonding wherein “…surface roughness is a very important factor enabling low temperature bonding” and “…that certain process of ion beam bombardment or energetic particles bombardment is an essential process for room temperature bonding…”(abstract, “Mechanism of the Room Temperature Bonding”, pages 153-154).



    PNG
    media_image7.png
    354
    581
    media_image7.png
    Greyscale


It would have been within the scope of one of ordinary skill in the art at the time the invention was made to combine the teachings of Barth and Suga to create an embodiment wherein the conditioning comprising producing surface defects in respective layers near the first and second metal surfaces to promote substitution diffusion between the metal surfaces in Barth to be performed according to the teachings of Suga because one of ordinary skill in the art at the time the invention was made would have been motivated to look to alternative suitable methods of implementing an embodiment wherein the conditioning comprising producing surface defects in respective layers near the first and second metal surfaces to promote substitution diffusion between the metal surfaces in Barth and art recognized suitability for an intended purpose (e.g., improved metal-to-metal contact) has been recognized to be motivation to combine MPEP § 2144.07.   In this instance, the motivation to combine further includes the rationale of improvement wherein one of ordinary skill in the art would modify Barth based on the invention of Suga in order to improve the metal-to-metal bonding MPEP § 2141 (I.). 

Re Claim 12: Barth in view of Patti in view of Suga suggest claim 11 in the manner as described above.



Suga teaches surface activated bonding wherein “…surface roughness is a very important factor enabling low temperature bonding” and “…that certain process of ion beam bombardment or energetic particles bombardment is an essential process for room temperature bonding…”(abstract, “Mechanism of the Room Temperature Bonding”, pages 153-154).  Suga also teaches wherein “…plastic deformation is the other factor influencing the bonding characteristic” (page 154).



    PNG
    media_image7.png
    354
    581
    media_image7.png
    Greyscale


It would have been within the scope of one of ordinary skill in the art at the time the invention was made to combine the teachings of Barth and Suga to create an embodiment wherein the applying comprises comprising plastically deforming the metallic contact surfaces of the second substrate and eliminating empty areas between the respective metallic contact surfaces of the first and second substrates connected to each other in Barth as taught in Suga because one of ordinary skill in the art at (e.g., improved metal-to-metal contacts) has been recognized to be motivation to combine MPEP § 2144.07.   In this instance, the motivation to combine further includes the rationale of improvement wherein one of ordinary skill in the art would modify Barth based on the invention of Suga in order to improve the metal-to-metal bonding MPEP § 2141 (I.). 

Re Claim 13: Barth in view of Patti in view of Suga suggest claim 11 in the manner as described above.

Barth is silent regarding the claimed limitation wherein the producing comprises implanting gas ions in the near surface layers and/or applying metallic nanoparticles to the near surface layers.

Suga teaches surface activated bonding wherein “…surface roughness is a very important factor enabling low temperature bonding” and “…that certain process of ion beam bombardment or energetic particles bombardment is an essential process for room temperature bonding…”(abstract, “Mechanism of the Room Temperature Bonding”, pages 153-154).



    PNG
    media_image7.png
    354
    581
    media_image7.png
    Greyscale


It would have been within the scope of one of ordinary skill in the art at the time the invention was made to combine the teachings of Barth and Suga to create an embodiment wherein the producing comprises implanting gas ions in the near surface layers and/or applying metallic nanoparticles to the near surface layers in Barth to be performed according to the teachings of Suga because one of ordinary skill in the art at the time the invention was made would have been motivated to look to alternative suitable methods of implementing an embodiment wherein the producing comprises implanting gas ions in the near surface layers and/or applying metallic nanoparticles to the near surface layers in Barth and art recognized suitability for an intended purpose (e.g., improving metal-to-metal bonding) has been recognized to be motivation to combine MPEP § 2144.07.   In this instance, the motivation to combine further includes the rationale of improvement wherein one of ordinary skill in the art would modify Barth based on the invention of Suga in order to improve the metal-to-metal bonding MPEP § 2141 (I.). 

Re Claim 15:   Barth in view of Patti in view of Suga suggest claim 11 in the manner as discussed above.

(=”planarization”, [0041], [0044]) comprises optimizing a surface roughness of at least one of the respective metallic contact surfaces 160/260 of the first 100 and second 200 substrates.  

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barth in view of  Patti in view of Suga as applied to claim 11 above and further in view of Miyake.

Re Claim 14:  Barth in view of Patti in view of Suga disclose claim 11 in the manner as described above.

Barth is silent regarding the claimed limitation wherein the producing comprises implanting hydrogen in the respective metallic contact surfaces of the first and second substrates.

Miyake teaches wherein “[t]he present invention relates to a method for implanting hydrogen ions to a predetermined depth of the overall body of a semiconducting substrate, such as silicon (Si), an insulating substrate made of SiC, glass, or plastic, or a metal substrate” (col 1, lines 8-12).

It would have been within the scope of one of ordinary skill in the art at the time the invention was made to combine the teachings of Barth and Miyake to create an embodiment wherein the producing comprises implanting hydrogen in the respective metallic contact surfaces of the first and second substrates in Barth to be performed according to the teachings of Miyake because one of ordinary skill in the art at the time the invention was made would have been motivated to look to alternative suitable methods of implementing an embodiment wherein the producing comprises implanting hydrogen in the respective metallic contact surfaces of the first and second substrates in Barth and art recognized suitability for an intended purpose (e.g., improving metal-to-metal contact) has been recognized to be motivation to combine MPEP § 2144.07.   In this instance, the motivation to combine further includes the rationale of improvement wherein one of ordinary skill in the art would modify Barth based on the invention of Miyake in order to improve meta-to-metal contact MPEP § 2141 (I.).

In re Leshin, 125 USPQ 416 (CCPA 1960).

Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barth in view of Patti  in view of Farrens et. al., “Low Temperature Au-Au Thermal Compression Bonding of Thermally Mismatched Substrates”, ECS Transactions, 16 (8) 489-498 (2008) (“Farrens”).

Re Claim 19: Barth discloses a process for forming a permanent, electrically conductive connection between metallic contact surfaces 160 of a first substrate 100 and metallic contact surfaces 260 of a second substrate 200, the process comprising: 
conditioning (e,g,=”planarizing”) the respective metallic contact surfaces 160/260 of the first 100 and second 200 substrates; 
orienting (=“…the second substrate 200 is flipped upside down…” page 4, [0046]) the metallic contact surfaces 160 and non-metallic regions 140/150 of the first substrate 100 with the metallic contact surfaces 260 and non-metallic regions 240/250 of the second substrate 200, and 
bonding (=”…the second substrate 200 is…brought into physical contact with the first substrate 100”, page 4, [0046]) the metallic contact surfaces 160 and the surrounding non-metallic regions 140/150 of the first substrate 100 with the metallic contact surfaces 260 and the surrounding non-metallic regions 240/250 of the second substrate 200 such that the bonded non-metallic regions 140/150/240/250 surround the bonded  metallic contact surfaces 160/260, the bonding  comprising forming the permanent, electrically conductive connection between the respective metallic contact surfaces 160/260 of the first 100 and second 200 substrates, 
(=”…the second substrate 200 is…brought into physical contact with the first substrate 100”, page 4, [0046])  of the metallic contact surfaces 160 and the surrounding non-metallic regions 140/150 of the first substrate 100 with the metallic contact surfaces 260 and the surrounding non-metallic regions 240/250 of the second substrate 200, the metallic contact surfaces 160 of the first substrate 100 contact the metallic contact surfaces 260 of the second substrate 200 at the same time (=”If the at least one first metal pad 160 and the at least one second metal pad 260 are present, each pair of vertically adjoining first and second metal pads (160, 260) can be bonded simultaneously with the formation of the at least one bonded dielectric material portion 300 through bonding of the vertically adjoining pairs of the first and second bondable dielectric material portions (150, 160)”, [0048]) as the surrounding non-metallic regions 140/150 of the first substrate 100 contact the surrounding non-metallic regions 240/250 of the second substrate 200 (see FIG. 5). 

Although Barth discloses bounded dielectric material portions around a TSV structure, Barth is silent regarding the claimed limitation of bounded non-metal portions surrounding metal-to-metal contact bounded interfaces. 

Patti illustrates the concept of “surrounding” wherein “the non-metallic regions of the first substrate 120 surrounding the metallic contacts surfaces 81/82/83 of the first substrate 120”, 
“the non-metallic regions of the second substrate 130 surrounding the metallic contacts surfaces 71/72/73 of the second substrate 130”, and
wherein the bonding is “such that bonded non-metallic regions surround the bonded metallic contact surfaces” (FIGS. 5-6)


    PNG
    media_image4.png
    357
    529
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    358
    537
    media_image5.png
    Greyscale


Since Barth suggests the concept of “surrounding” by having “…patterns of the metal pads and bondable dielectric material portions in the first and second substrates can have a mirror symmetry. The first and second substrates are brought into physical contact and bonded employing contacts between (abstract), it would have been within the scope of one of ordinary skill in the art at the time the invention was made to combine the bonding arrangements  of Barth and Patti in order to create an embodiment that includes wherein of bounded non-metal portions surrounding metal-to-metal contact bounded interfaces in Barth in a manner as illustrated in Patti,  because it would have obvious to laterally extend the dielectric material  into beyond an edge of the metal contacts in order to increase the number of bonding pads and maintain a uniform arrangement [0041].   


Barth is silent regarding the claimed limitation of the forming comprising initiating grain boundary diffusion of metallic ions between similar metal ions and/or metal atoms of the respective metallic contact surfaces of the first and second substrates. 

Farrens discloses examples of grain boundary diffusion coefficients determined by radioactive tracer methods (see Table 1 below) and lattice and grain boundary diffusion coefficients for Au-Au self-diffusion (see Table 2 below). 


    PNG
    media_image8.png
    368
    696
    media_image8.png
    Greyscale



    PNG
    media_image9.png
    193
    765
    media_image9.png
    Greyscale


Since Barth discloses metal-to-metal bonding in which there is already some inherent diffusion present, it would have been within the scope of one of ordinary skill in the art at the time the invention was made to combine the teachings of Barth and Farrens to create an embodiment of the forming comprising initiating grain boundary diffusion of metallic ions between similar metal ions and/or metal atoms of the respective metallic contact surfaces of the first and second substrates in Barth as seen in Farrens because one of ordinary skill in the art at the time the invention was made would have been motivated to bond Barth’s metal surfaces through grain boundary diffusion methods, since, at low temperatures, grain boundary diffusion is a primary bonding mechanism MPEP § 2144.07.    

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L. Parker can be reached on 3032974722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Charles N. Ausar-El/
Examiner
Art Unit 2819
3/10/2021



/ALLEN L PARKER/Supervisory Patent Examiner, 
Art Unit 2819